Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are described below: 
claim 19 recites a “time sequence control unit”, interpreted to be a means for time sequence control absent further description of how the function is performed – In light of the specification, the “time sequence control unit” is interpreted to be a module which inputs a timing signal and outputs the data and gate driver control signals (see Figs. 7, 8 and Written Description [0117]); 
claim 19 recites a “luminance conversion unit”, interpreted to be a means for luminance conversion absent further description of how the function is performed – In light of the specification, the “luminance conversion unit” is interpreted to be a module which inputs external RGB data and outputs luminance data (see Figs. 7, 8 and Written Description [0117]);
claim 19 recites an “algorithm compensation unit”, interpreted to be a means for algorithm compensation absent further description of how the function is performed – In light of the specification, the “algorithm compensation unit” is interpreted to be a module which inputs luminance data and compensation data, and outputs voltage data (see Figs. 7, 8 and Written Description [0117]);
claim 19 recites a “coefficient calculation unit”, interpreted to be a means for coefficient calculation absent further description of how the function is performed – In light of the specification, the “coefficient calculation unit” is interpreted to be a module which inputs sensor data and outputs the offset value and gain parameters (see Figs. 7, 8 and Written Description [0118]);  
claim 19 recites a “storage control unit”, interpreted to be a means for storage control absent further description of how the function is performed – In light of the specification, the “storage control unit” is interpreted to be a module which inputs and holds multiple offset value and gain parameters, and outputs a partial or full set of row parameters (see Figs. 7, 8 and Written Description [0118]);  
claim 19 recites a “data output unit”, interpreted to be a means for data output absent further description of how the function is performed – In light of the specification, the “storage control unit” is interpreted to be a module which inputs voltage data and outputs driver voltage data (see Figs. 7, 8 and Written Description [0117]).
 Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the limitations are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 18 objected to because of the following informalities:   
Claim 18 and its respective dependent claims recite “after calculation, conversion and compensation algorithms” at about lines 5 to 6, which imply the existence and possibly the use of three function modules, absent any prior description of the modules or the interrelationships of the modules with the system as claimed.  Examination of claim 18 is advanced presuming the clause was intended to introduce the sensor data, the RGB data, and the processing blocks for coefficient calculation, luminance conversion, and data compensation as is shown in Applicant’s Fig. 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 USC § 103 as being unpatentable over Wen (Wen, GuoZhou, et al., CN109584801A; paragraph numbers refer to the attached machine translation) in view of Yang (Yang; Shengji, US 20160246409 A1). 
Regarding claim 1, Wen discloses a pixel circuit (Wen; see [0002]), comprising 
a data writing-in circuit (Wen, Fig. 1, 3, a data writing-in circuit T3; see [0037], [0042]), 
a driving circuit (Wen, Fig. 1, 3, a driving circuit DT; see [0036]), 
a reset control circuit (Wen, Fig. 1, 3, a reset circuit T5; see [0038], [0040]), 
a detection control circuit (Wen, Fig. 1, 3, a detection control circuit T4; see [0058]), 
wherein the data writing-in circuit is electrically connected to a gate line, a data line, and a control end of the driving circuit, respectively, and is configured to control the connection or disconnection between the data line and the control end of the driving circuit under the control of a gate driving signal provided by the gate line (Wen, Fig. 1, 3, shows a data writing-in circuit T3 electrically connected to a gate line controlling data 
a first end of the driving circuit is electrically connected to a power supply voltage end, a second end of the driving circuit is electrically connected to a first electrode of a light emitting element, and the driving circuit is configured to control the connection or disconnection between the power supply voltage end and the first electrode of the light emitting element under the control of a potential of the control end of the driving circuit (Wen, Fig. 1, 3, showing one driving circuit DT channel electrode connected to power supply VDD through switch circuit T1, another driving circuit DT channel electrode connected to the anode or first electrode of light emitting element OLED, and a driving circuit DT gate connected to a data writing-in circuit T3; see [0034], [0036]; describes the driving circuit DT controlling the conduction of OLED driving current; see [0043], [0047]); 
the detection control circuit is electrically connected to a detection control line, the first electrode of the light emitting element, and a sensing line, respectively, and is configured to control the connection or disconnection between the first electrode of the light emitting element and the sensing line under the control of a detection control signal provided by the detection control line, a second electrode of the light emitting element is electrically connected to a first voltage end (Wen, Fig. 1, 3, 4, showing a detection control circuit T4 electrically connected to a detection control line SC3 which switches reset circuit T4’s conductive state, detection control circuit T4 being connected to an anode or first electrode of light emitting element OLED, and a sensing line Ext; see [0058]; describing detection control circuit T4 transferring a driving circuit DT signal to 
and the reset control circuit is electrically connected to a reset control line, the first electrode of the light emitting element 
Wen differs from the instant invention only in that Wen does explicitly disclose: a second electrode of the reset circuit attached to the same reference voltage as the cathode of light emitting element OLED, as is implied by the clause “and the second electrode of the light emitting element respectively”. 
However, in an analogous field of endeavor, Yang discloses a pixel circuit (Yang; see [0002]) in which  
a second electrode of a reset circuit is attached to a same reference voltage as a cathode of a light emitting element OLED (Yang, Fig. 2, showing one channel electrode of a reset circuit T4 connected to an anode of a light emitting element OLED and another channel electrode of a reset circuit T4 connected to a cathode of the light emitting element OLED; see [0158]). 
At the time of filing it would have been obvious to one of ordinary skill in the art to modify Wen’s pixel circuit having a data writing in circuit electrically connected to and 
Regarding claim 2, Wen and Yang disclose the pixel circuit according to claim 1, 
wherein the reset control circuit comprises a reset control transistor, a control electrode of the reset control transistor is electrically connected to the reset control line, a first electrode of the reset control transistor is electrically connected to the first electrode of the light emitting element, and a second electrode of the reset control transistor is electrically connected to the second electrode of the light emitting element (Wen, Figs. 1, 3, 4, show a reset transistor T5 gate electrically connected to a reset control line SC4 which switches reset transistor T5’s conductive state, and reset 
The motivation to combine presented prior applies equally here.
Regarding claim 3, Wen and Yang disclose the pixel circuit according to claim 1, 
wherein the data writing-in circuit comprises a data writing-in transistor, a control electrode of the data writing-in transistor is electrically connected to the gate line, a first electrode of the data writing-in transistor is electrically connected to the data line, and a second electrode of the data writing-in transistor is connected to the control end of the driving circuit (Wen, Fig. 1, 3, shows a data writing-in transistor T3 electrically connected to a gate line SC2 controlling data writing-in transistor T3’s conductive state, and further connected to a data line Vdata and to a driving transistor DT’s gate; see [0064]). 
The motivation to combine presented prior applies equally here.
Regarding claim 4, Wen and Yang disclose the pixel circuit according to claim 3, wherein the driving circuit comprises 
a driving transistor (Wen, Fig. 1, 3, a driving transistor DT; see [0036])
and a storage capacitor (Wen, Figs. 1, 3, storage capacitor Cst1; see [0035]), 
a control electrode of the driving transistor is electrically connected to the second electrode of the data writing-in transistor, a first electrode of the driving transistor is 
and a first end of the storage capacitor is electrically connected to the control electrode of the driving transistor, and a second end of the storage capacitor is electrically connected to the second electrode of the driving transistor (Wen, Figs. 1, 3, showing a first end of storage capacitor CST1 electrically connected to driving transistor DT’s gate and the second end of storage capacitor CST1 electrically connected to driving transistor DT’s second electrode at node s; see [0035]). 
The motivation to combine presented prior applies equally here.
Regarding claim 5, Wen and Yang disclose the pixel circuit according to claim 1, 
wherein the detection control circuit comprises a detection control transistor, a control electrode of the detection control transistor is electrically connected to the detection control line, a first electrode of the detection control transistor is electrically connected to the first electrode of the light emitting element, and a second electrode of the detection control transistor is electrically connected to the sensing line (Wen, Fig. 1, 3, 4, showing a detection control transistor T4’s gate being electrically connected to a detection control line SC3 which switches reset transistor T4’s conductive state, detection control transistor T4’s first electrode being connected to an anode or first 
The motivation to combine presented prior applies equally here.
Regarding claim 6, Wen and Yang disclose the pixel circuit according to claim 1, 
wherein the first voltage end is a low voltage end (Wen, Figs. 1, 3, shows a first voltage end, or the low-voltage or cathode end of light emitting element OLED at the ground potential; see [0048]). 
The motivation to combine presented prior applies equally here.
Regarding claim 7, Wen and Yang disclose the pixel circuit according to claim 1, 
wherein the light emitting element is an organic light emitting diode, the first electrode of the light emitting element is an anode of the organic light emitting diode, and the second electrode of the light emitting element is a cathode of the organic light emitting diode (Wen, Figs. 1, 3, showing an organic light emitting diode OLED having a first electrode or anode at node s and a second electrode or cathode at a low potential power supply point of earth, or ground potential; see [0048]). 
The motivation to combine presented prior applies equally here.
Regarding claim 8, Wen and Yang disclose a parameter detection method applied to the pixel circuit according to claim 1, wherein the parameter detection method comprises: 
controlling, by the reset control circuit, connection or disconnection between the first electrode of the light emitting element and the second electrode of the light emitting 
controlling, by the detection control circuit, connection or disconnection between the first electrode of the light emitting element and the sensing line under the control of the detection control signal provided by the detection control line (Wen, Fig. 1, 3, 4, showing a detection control transistor T4’s gate being electrically connected to a detection control line SC3 which switches reset transistor T4’s conductive state, detection control transistor T4’s first electrode being connected to an anode or first electrode of light emitting element OLED, and detection control transistor T4’s second electrode being connected to a sensing line Ext; see [0058]); 
and controlling, by the data writing-in circuit, connection or disconnection between the data line and the control end of the driving circuit under the control of the gate driving signal provided by the gate line (Wen, Fig. 1, 3, shows a data writing-in transistor T3 electrically connected to a gate line SC2 controlling data writing-in transistor T3’s conductive state, and further connected to a data line Vdata and to a driving transistor DT’s gate; see [0064]). 
The motivation to combine presented prior applies equally here.

Claims 15-19 are rejected under 35 USC § 103 as being unpatentable over Wen (Wen, GuoZhou, et al., CN109584801A; paragraph numbers refer to the attached machine translation) in view of Yang (Yang; Shengji, US 20160246409 A1), and further in view of Shim (Shim; Jong Sik et al., US 20150187276 A1). 
Regarding claim 15, Wen and Yang disclose a display panel, comprising N rows and M columns of pixel circuits according to claim 1. 
Wen and Yang differ from the instant invention only in that Wen and Yang do not expressly recite: wherein pixel circuits in the mth column are electrically connected to an mth sensing line; N and M are positive integers, and m is a positive integer less than or equal to M. 
However, in an analogous field of endeavor, Shim discloses a display (Yang; see [0002]) in which  
pixels are arranged in multiple rows and columns (Shim, Fig. 9, showing a display panel 100 formed of pixels P regularly arranged in rows GLG1 to GLGm and columns DL1 to DLn; see [0114]). 
At the time of filing it would have been obvious to one of ordinary skill in the art to modify Wen’s and Yang’s pixel circuit having a data writing in circuit electrically connected to and switched by a controlling gate line, and further electrically connected to an input data line, and an output attached to a driving circuit gate; a driving circuit further electrically connected to a power supply line and to a light emitting device anode; a detection control circuit electrically connected to and switched by a detection control line, and further electrically connected to a light emitting device anode, and a sensing 
Regarding claim 16, Wen, Yang, and Shim disclose the display panel according to claim 15, 
wherein the pixel circuit in the nth row is electrically connected to a gate line in the nth row, a detection control line in the nth row, and a reset control line in the nth row; n is a positive integer less than or equal to N (Shim, Fig. 8, showing a pixel circuit P electrically connected to an nth row gate line CS1, an nth row reset control line CS3, and an nth row third control line CS2 controlling a third pixel function, and; see [0065]-[0068]; one of ordinary skill in the art at the time of filing would have inferred controlling Wen’s detection control circuit T4 electrically with an nth row detection control line SC3 from the combined disclosures of Wen, Yang, and Shim). 
The motivation to combine presented prior applies equally here.
Regarding claim 17, Wen, Yang, and Shim disclose a display device, comprising the display panel according to claim 15 (Wen, discloses a display device; see [0002], [0015]). 
The motivation to combine presented prior applies equally here.
Regarding claim 18 (as interpreted given the objection), Wen, Yang, and Shim disclose the display device according to claim 17, further comprising 
a time sequence controller (Shim, Fig. 9, showing a timing sequence controller 210; see [0126]), 
a gate driver (Shim, Fig. 9, showing a gate driver 220; see [0126]), 
a memory (Shim, Fig. 9, showing a memory 212; see [0129]), 
and a source driver (Shim, Fig. 9, showing a source driver 230; see [0126]), 
wherein, the time sequence controller reads data stored in the memory, and simultaneously receives RGB data and a time sequence control signal inputted externally, and receives sensing data outputted by the source driver (Shim, Fig. 9, discloses a timing sequence controller 210 storing pixel data in memory 212, calculating compensation values per pixel, and generating pixel data; see [0127]-[0129]); 
after calculation, conversion and compensation algorithms, the time sequence controller generates a data voltage and a source control signal, and outputs the data voltage and the source control signal to the source driver, and the time sequence controller generates a gate driving signal, and outputs the gate driving signal to the gate driver (Shim, Fig. 9, discloses a timing sequence controller 210 storing pixel data in memory 212, calculating compensation values per pixel, generating pixel output data; see [0127]-[0129]); 
the memory stores pixel compensation values of one or more pixels of different pixels on an entire screen in different colors, and the pixel compensation values include an offset value for controlling an on-state of the pixels and a gain value for controlling a change rate of the luminance of the pixels (Shim, Fig. 9, discloses calculation of 
the source driver receives the compensated and calculated data voltage and source control signal outputted by the time sequence controller, the entire or part of the pixel feature values of a row is sensed by the sensing line, and the sensing data is generated by an analog-to-digital conversion, and the sensing data is outputted to the time sequence controller (Shim, Fig. 9, discloses performing an analog-to-digital conversion on the sensor data, and a source driver 232 receiving compensated pixel data; see [0097], [0139]);
the gate driver receives the gate control signal, generates at least one scan signal, and transmits the at least one scan signal to the display panel, the scan signal includes a detection control signal, a compensation control signal, and a gate driving signal (Shim, Fig. 9, discloses a gate driving circuit 220 receiving gate control signal GCS and outputting scan, sensing, and reset control signals; see [0131]-[0134]); 
the source driver detects the voltage of the sensing line in the display panel and provides the data voltage to the data line in the display panel (Shim, Fig. 9, discloses a source driver 230 detecting sensing data and outputting display data; see [0137]). 
The motivation to combine presented prior applies equally here.
Regarding claim 19 (as interpreted under the 112f definitions), Wen, Yang, and Shim disclose the display device according to claim 18, wherein the time sequence controller comprises 
a time sequence control unit (Shim, Fig. 9, showing a timing sequence controller 210 performing the function of a time sequence control unit; see [0126]), 

an algorithm compensation unit (Shim, discloses a column driver 230 performing pixel data compensation; see [0137]), 
a coefficient calculation unit, a storage control unit, and a data output unit (Shim, Fig. 9, discloses a timing sequence controller 210 storing pixel data in memory 212, calculating compensation values per pixel, and generating pixel data; see [0127]-[0129]); 
the time sequence control unit receives the time sequence control signal and generates a source control signal for controlling the source driver and a gate control signal for controlling the gate driver (Shim, Fig. 9, discloses a timing sequence controller 210 storing pixel data in memory 212, calculating compensation values per pixel, and generating pixel data; see [0127]-[0129]); 
the luminance conversion unit receives the RGB data, converts the RBG data into a luminance signal, and outputs the luminance data to the algorithm compensation unit (Shim, Fig. 9, discloses a timing sequence controller 210 storing pixel data in memory 212, calculating compensation values per pixel, and generating pixel data; see [0127]-[0129]); 
the algorithm compensation unit receives the luminance data outputted by the luminance conversion unit and the compensation data outputted by the coefficient calculation unit, and outputs a voltage signal to the data output unit through a pixel compensation algorithm (Shim, Fig. 9, discloses a timing sequence controller 210 
the data output unit receives a voltage signal, converts the voltage signal into a digital voltage signal, and outputs the digital voltage signal to the source driver (Shim, Fig. 9, discloses performing an analog-to-digital conversion on the sensor data, and a source driver 232 receiving compensated pixel data; see [0097], [0139]); 
the coefficient calculation unit receives sensing data outputted by the source driver, and converts the sensing data into a compensation offset value and a compensation gain value on a certain pixel through calculation (Shim, Fig. 9, discloses calculation of deviation values for each pixel, updates the memory 212 stored pixel values, and uses the stored values to correct pixel data; see [0129]); 
and after receiving the compensation offset value and the compensation gain value, the storage control unit writes all or part of the compensation data of a row into the memory under the control of the time sequence control unit (Shim, Fig. 9, discloses a gate driving circuit 220 receiving gate control signal GCS and outputting scan, sensing, and reset control signals; see [0131]-[0134]).
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Kim; DongSoo et al.	US 20170060317 A1, describes a display panel formed of a timing controller, a gate driver, a data driver, and a display panel having OLED pixel circuits (see Fig. 1 and [0051]) – however Kim does not disclose a given row’s pixels connected to and driven by three control lines to produce the claimed pixel transistor sequencing; 
Chen; Yung-Hung et al., US 20190139492 A1, describes a display panel formed of a timing controller, a gate driver, a data driver, and a display panel having OLED pixel circuits (see Fig. 1 and [0027]) – however Kim does not disclose a given row’s pixels connected to and driven by three control lines to produce the claimed pixel transistor sequencing; 
Park; Yonghan et al., US 20190252473 A1, describes a display panel formed of a timing controller, a gate driver, a data driver, and a display panel having OLED pixel circuits (see Fig. 1 and [0062], [0068]) – however Kim does not disclose a given row’s pixels connected to and driven by three control lines to produce the claimed pixel transistor sequencing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Michael J Eurice/Primary Examiner, Art Unit 2693